DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12, 14-20, 22-28, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHEN (US 2021/0058799 A1) 

With respect to claim 1, CHEN discloses a method of wireless communication performed by a user equipment (UE) (Terminal device in FIG.1 ; Terminal device in FIG. 2; 11, UE in FIG. 3), comprising:
determining (101, 102, 103, 104 in FIG. 1; paragraphs [0046], [0047], [0048], [0049], [0050], [0051], [0052], and [0053]) to initiate a random access channel (RACH) procedure with a base station (BS) (12, Base station in FIG. 3; Base station in FIG. 1; Base station in FIG. 2);
101, 102, 103, 104 in FIG. 1; paragraphs [0046], [0047], [0048], [0049], [0050], [0051], [0052], and [0053]), based at least in part on determining to initiate the RACH procedure, whether a timing alignment timer, associated with a timing alignment of the UE (Terminal device in FIG.1 ; Terminal device in FIG. 2; 11, UE in FIG. 3) and the BS (12, Base station in FIG. 3; Base station in FIG. 1; Base station in FIG. 2), is expired; and
initiating the RACH procedure using the timing alignment based at least in part on determining that the timing alignment timer is not expired (101, 102, 103, 104 in FIG. 1; paragraphs [0046], [0047], [0048], [0049], [0050], [0051], [0052], and [0053]).

With respect to claim 2, CHEN further discloses wherein determining to initiate the RACH procedure with the BS comprises:
determining to initiate the RACH procedure based at least in part on determining that the UE (Terminal device in FIG.1 ; Terminal device in FIG. 2; 11, UE in FIG. 3) is not configured with a scheduling request resource (101, 102, 103, 104 in FIG. 1; paragraphs [0046], [0047], [0048], [0049], [0050], [0051], [0052], and [0053]).

With respect to claim 3, CHEN further discloses wherein determining to initiate the RACH procedure with the BS comprises:
determining to initiate the RACH procedure based at least in part on detecting a beam failure (paragraphs [0066], [0067], [0068], [0069] and [0070]) associated with a serving beam of the UE (Terminal device in FIG.1 ; Terminal device in FIG. 2; 11, UE in FIG. 3).

With respect to claim 4, CHEN further discloses wherein initiating the RACH procedure comprises: 
initiating the RACH procedure on a target beam (paragraphs [0066], [0067], [0068], [0069] and [0070]) associated with the BS (12, Base station in FIG. 3; Base station in FIG. 1; Base station in FIG. 2),
wherein the serving beam and the target beam are different beams (paragraphs [0066], [0067], [0068], [0069] and [0070]) associated with the BS (12, Base station in FIG. 3; Base station in FIG. 1; Base station in FIG. 2).


With respect to claim 6, CHEN further discloses wherein the timing alignment is associated with the serving beam (paragraphs [0066], [0067], [0068], [0069] and [0070]); and
wherein initiating the RACH procedure on the target beam comprises:
adjusting the timing alignment based at least in part on a timing offset between the serving beam and the target beam (paragraphs [0066], [0067], [0068], [0069] and [0070]).

With respect to claim 7, CHEN further discloses 7.    The method of claim 6, wherein adjusting the timing alignment comprises: adjusting a downlink timing of the timing alignment based at least in part on the timing offset (paragraphs [0066], [0067], [0068], [0069] and [0070]).

With respect to claim 8, CHEN further discloses wherein initiating the RACH procedure on the target beam comprises:
transmitting a RACH preamble, in a msgl communication or a msgA communication (paragraphs [0066], [0067], [0068], [0069] and [0070]) of the RACH procedure, using the adjusted timing alignment (101, 102, 103, 104 in FIG. 1; paragraphs [0046], [0047], [0048], [0049], [0050], [0051], [0052], and [0053]).

With respect to claim 9, CHEN discloses a user equipment (UE) (Terminal device in FIG.1 ; Terminal device in FIG. 2; 11, UE in FIG. 3) for wireless communication, comprising: 
a memory (609, 610, Memory, Application program in FIG. 6); and
one or more processors (609, 610, Memory, Application program in FIG. 6) operatively coupled to the memory, the memory and the one or more processors configured to:
determine (101, 102, 103, 104 in FIG. 1; paragraphs [0046], [0047], [0048], [0049], [0050], [0051], [0052], and [0053]) to initiate a random access channel (RACH) procedure with a base station (BS) (12, Base station in FIG. 3; Base station in FIG. 1; Base station in FIG. 2);
determine (101, 102, 103, 104 in FIG. 1; paragraphs [0046], [0047], [0048], [0049], [0050], [0051], [0052], and [0053]), based at least in part on determining to initiate the RACH procedure, whether a timing alignment timer, associated with a timing alignment of the UE (Terminal device in FIG.1 ; Terminal device in FIG. 2; 11, UE in FIG. 3) and the BS (12, Base station in FIG. 3; Base station in FIG. 1; Base station in FIG. 2), is expired; and
101, 102, 103, 104 in FIG. 1; paragraphs [0046], [0047], [0048], [0049], [0050], [0051], [0052], and [0053]) using the timing alignment based at least in part on determining that the timing alignment timer is not expired.

With respect to claim 10, CHEN further discloses wherein the one or more processors, when determining to initiate the RACH procedure with the BS, are to:
determine to initiate the RACH procedure based at least in part on determining that the UE (Terminal device in FIG.1 ; Terminal device in FIG. 2; 11, UE in FIG. 3) is not configured with a scheduling request resource (101, 102, 103, 104 in FIG. 1; paragraphs [0046], [0047], [0048], [0049], [0050], [0051], [0052], and [0053]).

With respect to claim 11, CHEN further discloses wherein the one or more processors, when determining to initiate the RACH procedure with the BS, are to:
determine to initiate the RACH procedure based at least in part on detecting a beam failure (paragraphs [0066], [0067], [0068], [0069] and [0070]) associated with a serving beam of the UE (Terminal device in FIG.1 ; Terminal device in FIG. 2; 11, UE in FIG. 3).

With respect to claim 12, CHEN further discloses wherein the one or more processors, when initiating the RACH procedure, are to:
initiate the RACH procedure on a target beam (paragraphs [0066], [0067], [0068], [0069] and [0070]) associated with the BS (12, Base station in FIG. 3; Base station in FIG. 1; Base station in FIG. 2),
paragraphs [0066], [0067], [0068], [0069] and [0070]) associated with the BS (12, Base station in FIG. 3; Base station in FIG. 1; Base station in FIG. 2).


With respect to claim 14, CHEN further discloses wherein the timing alignment is associated with the serving beam; and
wherein the one or more processors, when initiating the RACH procedure on the target beam (paragraphs [0066], [0067], [0068], [0069] and [0070]), are to:
adjust the timing alignment based at least in part on a timing offset between the serving beam and the target beam (paragraphs [0066], [0067], [0068], [0069] and [0070]).

With respect to claim 15, CHEN further discloses wherein the one or more processors, when adjusting the timing alignment, are to:
adjust a downlink timing of the timing alignment based at least in part on the timing offset (paragraphs [0066], [0067], [0068], [0069] and [0070]).

With respect to claim 16, CHEN further discloses wherein the one or more processors, when initiating the RACH procedure on the target beam, are to:
transmit a RACH preamble, in a msgl communication or a msgA communication (paragraphs [0066], [0067], [0068], [0069] and [0070]) of the RACH procedure, using the 101, 102, 103, 104 in FIG. 1; paragraphs [0046], [0047], [0048], [0049], [0050], [0051], [0052], and [0053]).

With respect to claim 17, CHEN discloses a non-transitory computer-readable medium (609, 610, Memory, Application program in FIG. 6) storing one or more instructions for wireless communication, the one or more instructions comprising:
one or more instructions that, when executed by one or more processors (609, 610, Memory, Application program in FIG. 6) of a user equipment (UE), cause the one or more processors (609, 610, Memory, Application program in FIG. 6) to:
determine (101, 102, 103, 104 in FIG. 1; paragraphs [0046], [0047], [0048], [0049], [0050], [0051], [0052], and [0053]) to initiate a random access channel (RACH) procedure with a base station (BS) (12, Base station in FIG. 3; Base station in FIG. 1; Base station in FIG. 2);
determine (101, 102, 103, 104 in FIG. 1; paragraphs [0046], [0047], [0048], [0049], [0050], [0051], [0052], and [0053]), based at least in part on determining to initiate the RACH procedure, whether a timing alignment timer, associated with a timing alignment of the UE (Terminal device in FIG.1 ; Terminal device in FIG. 2; 11, UE in FIG. 3) and the BS (12, Base station in FIG. 3; Base station in FIG. 1; Base station in FIG. 2), is expired; and
initiate the RACH procedure (101, 102, 103, 104 in FIG. 1; paragraphs [0046], [0047], [0048], [0049], [0050], [0051], [0052], and [0053]) using the timing alignment based at least in part on determining that the timing alignment timer is not expired.

With respect to claim 18, CHEN further discloses wherein the one or more instructions, that cause the one or more processors to determine to initiate the RACH procedure with the BS (12, Base station in FIG. 3; Base station in FIG. 1; Base station in FIG. 2), cause the one or more processors to:
determine to initiate the RACH procedure based at least in part on determining that the UE (Terminal device in FIG.1 ; Terminal device in FIG. 2; 11, UE in FIG. 3) is not configured with a scheduling request resource (101, 102, 103, 104 in FIG. 1; paragraphs [0046], [0047], [0048], [0049], [0050], [0051], [0052], and [0053]).

With respect to claim 19, CHEN further discloses wherein the one or more instructions, that cause the one or more processors to determine to initiate the RACH procedure with the BS (12, Base station in FIG. 3; Base station in FIG. 1; Base station in FIG. 2), cause the one or more processors to:
determine to initiate the RACH procedure based at least in part on detecting a beam failure (paragraphs [0066], [0067], [0068], [0069] and [0070]) associated with a serving beam of the UE (Terminal device in FIG.1 ; Terminal device in FIG. 2; 11, UE in FIG. 3).

With respect to claim 20, CHEN further discloses wherein the one or more instructions, that cause the one or more processors to initiate the RACH procedure, cause the one or more processors to:
paragraphs [0066], [0067], [0068], [0069] and [0070]) associated with the BS (12, Base station in FIG. 3; Base station in FIG. 1; Base station in FIG. 2),
wherein the serving beam and the target beam are different beams (paragraphs [0066], [0067], [0068], [0069] and [0070]) associated with the BS (12, Base station in FIG. 3; Base station in FIG. 1; Base station in FIG. 2).


With respect to claim 22, CHEN further discloses wherein the timing alignment is associated with the serving beam (paragraphs [0066], [0067], [0068], [0069] and [0070]); and
wherein the one or more instructions, that cause the one or more processors to initiate the RACH procedure on the target beam (paragraphs [0066], [0067], [0068], [0069] and [0070]), cause the one or more processors to:
adjust the timing alignment based at least in part on a timing offset between the serving beam and the target beam (paragraphs [0066], [0067], [0068], [0069] and [0070]).

With respect to claim 23, CHEN further discloses wherein the one or more instructions, that cause the one or more processors to adjust the timing alignment, cause the one or more processors to:
adjust a downlink timing of the timing alignment based at least in part on the timing offset (paragraphs [0066], [0067], [0068], [0069] and [0070]).


With respect to claim 24, CHEN further discloses wherein the one or more instructions, that cause the one or more processors to initiate the RACH procedure on the target beam, cause the one or more processors to:
transmit a RACH preamble, in a msgl communication or a msgA communication (paragraphs [0066], [0067], [0068], [0069] and [0070]) of the RACH procedure, using the adjusted timing alignment (101, 102, 103, 104 in FIG. 1; paragraphs [0046], [0047], [0048], [0049], [0050], [0051], [0052], and [0053]).

With respect to claim 25, CHEN discloses an apparatus (Terminal device in FIG.1 ; Terminal device in FIG. 2; 11, UE in FIG. 3) for wireless communication, comprising:
means for determining (101, 102, 103, 104 in FIG. 1; paragraphs [0046], [0047], [0048], [0049], [0050], [0051], [0052], and [0053]) to initiate a random access channel (RACH) procedure with a base station (BS) (12, Base station in FIG. 3; Base station in FIG. 1; Base station in FIG. 2);
means for determining (101, 102, 103, 104 in FIG. 1; paragraphs [0046], [0047], [0048], [0049], [0050], [0051], [0052], and [0053]), based at least in part on determining to initiate the RACH procedure, whether a timing alignment timer, associated with a timing alignment of the apparatus and the BS (12, Base station in FIG. 3; Base station in FIG. 1; Base station in FIG. 2), is expired; and
101, 102, 103, 104 in FIG. 1; paragraphs [0046], [0047], [0048], [0049], [0050], [0051], [0052], and [0053]) using the timing alignment based at least in part on determining that the timing alignment timer is not expired.

With respect to claim 26, CHEN further discloses wherein the means for determining to initiate the RACH procedure with the BS comprises:
means for determining to initiate the RACH procedure based at least in part on determining that the apparatus is not configured with a scheduling request resource (101, 102, 103, 104 in FIG. 1; paragraphs [0046], [0047], [0048], [0049], [0050], [0051], [0052], and [0053]).

With respect to claim 27, CHEN further discloses wherein the means for determining to initiate the RACH procedure with the BS comprises:
means for determining to initiate the RACH procedure based at least in part on detecting a beam failure (paragraphs [0066], [0067], [0068], [0069] and [0070]) associated with a serving beam of the apparatus.

With respect to claim 28, CHEN further discloses wherein the means for initiating the RACH procedure comprises:
means for initiating the RACH procedure on a target beam (paragraphs [0066], [0067], [0068], [0069] and [0070]) associated with the BS (12, Base station in FIG. 3; Base station in FIG. 1; Base station in FIG. 2),
paragraphs [0066], [0067], [0068], [0069] and [0070]) associated with the BS (12, Base station in FIG. 3; Base station in FIG. 1; Base station in FIG. 2).

With respect to claim 30, CHEN further discloses wherein the timing alignment is associated with the serving beam; and
wherein the means for initiating the RACH procedure on the target beam comprises:
means for adjusting the timing alignment based at least in part on a timing offset between the serving beam and the target beam (paragraphs [0066], [0067], [0068], [0069] and [0070]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of LUO et al. (US 2021/0058135 A1; hereafter LUO).

With respect to claim 5, CHEN does not disclose comprising:
selecting the target beam, from a plurality of candidate beams associated with the BS, based at least in part on the target beam satisfying one or more thresholds.

LUO discloses selecting the target beam, from a plurality of candidate beams associated with the BS, based at least in part on the target beam satisfying one or more thresholds (S001, S002, S003, S004, S005, S006 in FIG. 1A; S102, S104, S106 in FIG. 2A; paragraphs [0060], [0061]).

LUO teaches the benefit of monitoring beamforming errors and recovery with timers (paragraphs [0005] and [0006]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use beam timer as taught by LUO in the method and systems of CHEN to produce an expected result.

With respect to claim 13, CHEN does not disclose wherein the one or more processors are further configured to:
select the target beam, from a plurality of candidate beams associated with the BS, based at least in part on the target beam satisfying one or more thresholds.

S001, S002, S003, S004, S005, S006 in FIG. 1A; S102, S104, S106 in FIG. 2A; paragraphs [0060], [0061]).

LUO teaches the benefit of monitoring beamforming errors and recovery with timers (paragraphs [0005] and [0006]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use beam timer as taught by LUO in the method and systems of CHEN to produce an expected result.

With respect to claim 21, CHEN does not disclose wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
select the target beam, from a plurality of candidate beams associated with the BS, based at least in part on the target beam satisfying one or more thresholds.

LUO discloses select the target beam, from a plurality of candidate beams associated with the BS, based at least in part on the target beam satisfying one or more thresholds (S001, S002, S003, S004, S005, S006 in FIG. 1A; S102, S104, S106 in FIG. 2A; paragraphs [0060], [0061]).

LUO teaches the benefit of monitoring beamforming errors and recovery with timers (paragraphs [0005] and [0006]).  Thus, it would have been obvious to one of ordinary skill in 

With respect to claim 29, CHEN does not disclose comprising:
means for selecting the target beam, from a plurality of candidate beams associated with the BS, based at least in part on the target beam satisfying one or more thresholds.

LUO discloses means for selecting the target beam, from a plurality of candidate beams associated with the BS, based at least in part on the target beam satisfying one or more thresholds (S001, S002, S003, S004, S005, S006 in FIG. 1A; S102, S104, S106 in FIG. 2A; paragraphs [0060], [0061]).

LUO teaches the benefit of monitoring beamforming errors and recovery with timers (paragraphs [0005] and [0006]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use beam timer as taught by LUO in the method and systems of CHEN to produce an expected result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        February 27, 2021